Exhibit 99.1 Besra regulatory update Toronto, Canada: 15 December 2014 –Besra advises that a further CAD115,000 of the first CAD2 million of the current financing has been received to date, with the investor advising that the balance will be paid in the next week. The investor has also advised that the full CAD15 million financing will be completed, but completion is expected to be split into tranches during December (inclusive of the balance of the first CAD2 million referred to above) and early in the New Year. Completion of the committed $15 million financing will enable Besra to: · Pay back interest owing to noteholders on their debt; · Pay amounts owing to suppliers and resume the delivery of customary goods and services to the group; · Continue to increase its holding in a key asset being Bau Gold Project in East Malaysia; and · Seek a relisting Upon completion of the financing, it will take the company’s auditors, Ernst & Young, up to three months to complete the audit, after which Besra can submit the necessary documents and seek a listing on a suitable trading platform. Given the delays seen in 2014, the Company is reluctant to specify a hard date but by mid 2015 Besra expects to have a suitable trading platform for the Company’s securities. This timing for re-listing allows for completion of the compliance and filing requirements but also to complete recapitalisation and balance sheet remediation steps, which are necessary to meet the requisite working capital and exchange liquidity requirements for Besra to obtain a listing. … ends … Besra Gold Inc John A G Seton Chief Executive Officer Besra – www.besra.com Besra is a diversified gold mining company focused on the exploration, development and mining of mineral properties in South East Asia. The Company has four key properties; the Bau Goldfield in East Malaysia, Bong Mieu and Phuoc Son in Central Vietnam, and Capcapo in the Philippines. Besra expects to expand existing gold capacity in Vietnam over the next two years and is projecting new production capacity from the Bau gold project during 2016. Cautionary Note Regarding Forward-Looking Statements Certain of the statements made and information contained herein is “ Forward-looking information” within the meaning of applicable securities laws, including statements concerning our plans at our producing mines and exploration projects, which involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking information. Forward-looking information is subject to a variety of risks and uncertainties that could cause actual events or results to differ from those reflected in the forward-looking information, including, without limitation, failure to establish estimated resources or to convert resources to mineable reserves; the grade and recovery of ore which is mined varying from estimates; capital and operating costs varying significantly from estimates; delays in obtaining or failure to obtain required governmental, environmental, or other project approvals; changes in national and local government legislation or regulations regarding environmental factors, royalties, taxation or foreign investment; political or economic instability; terrorism; inflation; changes in currency exchange rates; fluctuations in commodity prices; delays in the development of projects; shortage of personnel with the requisite knowledge and skills to design and execute exploration and development programs; difficulties in arranging contracts for drilling and other exploration and development services; dependency on equity market financings to fund programs and maintain and develop mineral properties; and risks associated with title to resource properties due to the difficulties of determining the validity of certain claims and other risks and uncertainties, including those described in each management’s discussion and analysis released by the Company. In addition, forward-looking information is based on various assumptions including, without limitation, the expectations and beliefs of management; the assumed long-term price of gold; the availability of permits and surface rights; access to financing, equipment and labour and that the political environment in the jurisdictions within which the Company operates will continue to support the development of environmentally safe mining projects. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements. Accordingly, readers are advised not to place undue reliance on forward-looking statements, which speak only as of the date they are made. Except as required under applicable securities legislation, the Company undertakes no obligation to publicly update or revise forward-looking information, whether as a result of new information, future events or otherwise. Page 1 of 2 For Further Information James W Hamilton Investor Relations T: +1 (416) 572 2525 TF: 1 (North America) E:ir@besra.com Steve Wilson Corporate Communications T: +64 9 9121765 M: +64 21675660 TF: (Australia) E: steve.wilson@besra.com Page 2 of 2
